Citation Nr: 1522079	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  07-38 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2008 and September 2013, the Veteran testified at hearings before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of these hearings have been associated with his claims folder.

In a January 2014 decision, the Board, in relevant part remanded the above claim for further development.  

A review of the Veteran's VBMS file reviews documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

Hypertension did not manifest during service, and is not shown to be causally or etiologically related to any disease, injury, or incident in service; or to service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  These notice requirements were accomplished in a letter sent in December 2005, prior to the initial rating decision.  The letter also provided notice for a claim based on secondary service connection.  Additionally, the letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, military personnel records, post-service private and VA treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Board notes that the January 2014 Board remand directed the RO to provide the Veteran with the opportunity to submit release forms for private treatment records.  The RO notified and provided the Veteran with VA Form 21-4142 in May 2014.  However, to date the Veteran has not provided such forms.    

The Veteran was afforded a VA examination in August 2014.  The Board finds that the VA examination report is adequate because the conclusion is based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge specifically noted the issue on appeal, clarified the Veteran's contentions, and inquired as to whether the Veteran would report for another VA examination.  As such, the Board finds that the Veterans Law Judge complied with the aforementioned hearing duties.

The Board also finds that there has been substantial compliance with the January 2014 Board remand which included providing the Veteran the opportunity to submit release forms for private treatment records and affording the Veteran a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his hypertension is caused by his dormant diabetes mellitus type II or that his diabetes mellitus type II at least contributed to his hypertension.  See January 2007 Notice of Disagreement.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of hypertension as evidenced by the August 2014 VA examination.  

The Board notes that hypertension is not subject to the presumption of service connection due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, the Veteran is not precluded from establishing service connection on a direct or secondary basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records are absent of any complaints, treatment or diagnosis of hypertension.  

A February 2011 private statement from Dr. B shows that the Veteran was first seen in his office in June of 2000.  At that time, the Veteran was already on Zestoretic for hypertension.  Dr. B noted that he did not have any records from any previous physicians and he was uncertain as to the exact date of the diagnosis.  

The Veteran was afforded a VA examination in August 2014 to determine the nature and etiology of his hypertension.  The examiner noted that the Veteran served in Vietnam and he was never advised about or treated for hypertension during his military career.  The Veteran reported that a few years after discharge he checked his own blood pressure using a machine at a grocery store and it indicated "borderline hypertension."  The diagnosis of hypertension was not established until approximately 2000 when he took a Department of Transportation (DOT) physical.  He was immediately placed on antihypertensives which he continues to date.  The examiner also noted that during a routine check-up in 2005 the Veteran was diagnosed with type II diabetes and he has been taking oral hypoglycemic medication ever since. 

The examiner concluded that it was less likely than not that the Veteran's hypertension was incurred in or caused by his military service.  The examiner explained that there was no mention or treatment of hypertension in the Veteran's service treatment records; hence the condition did not have its onset during service.  The examiner also noted that the Veteran's military separation was in 1971 and hypertension was first diagnosed in 2000.  Thus, it cannot be said that the onset of the condition was within the year immediately following service.  The examiner also explained that there is no current medical literature linking the condition hypertension to exposure to herbicides in service and no causal association can be made between the two.  The examiner further explained that there are no documented injuries or disease processes in the Veteran's service treatment records associated with the development of hypertension.  

The examiner also concluded that it was less likely than not that the Veteran's hypertension was due to or the result of the Veteran's service-connected diabetes.  The examiner explained that the Veteran's hypertension pre-dated the diabetes condition, hence it cannot be said that his hypertension was proximately due to or the result of diabetes.  The examiner further explained that the onset of hypertension was in 2000 and the onset of diabetes was in 2005.

The examiner also concluded that the Veteran's hypertension was not aggravated beyond its normal progression by his service connected diabetes.  The examiner explained that in the year 2005 when the Veteran was diagnosed with diabetes, he was already taking Lisinopril/HCTZ combination for his blood pressure.  The examiner explained that since that time there has been no measurable difference in the Veteran's blood pressure readings.  This is based on evaluation of his blood pressure readings from that time to present.  The examiner also noted that there was no worsening of the hypertension condition requiring dose/strength adjustments or changes to new antihypertensive medications documented.  The examiner further explained that there is no medical basis to support aggravation of hypertension by his diabetes.

Based on the above, the Board finds that the evidence of record is against a finding of service connection.  

The Board acknowledges the Veteran's assertion that his hypertension is related to his military service and/or his service connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disability requires medical expertise that the Veteran has not demonstrated because the cause of his hypertension may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his hypertension is in any way related to his military service or to his service-connected hypertension.

The Board also acknowledges the private medical opinions of record that assert that the Veteran's diabetes mellitus may have lied dormant for several years before it was diagnosed.  However, as these opinions do not directly address the etiology of the Veteran's hypertension, the Board assigns them no probative value in determining the nature and etiology of the Veteran's hypertension.  

The Board also acknowledges the study cited in the February 2015 Representative statement regarding diabetes and hypertension.  The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In short, articles and treatises tend to be general in nature and tend not to relate to the specific facts in a given veteran's claim.  In the present case, the study cited by the Veteran falls into this general category.  Although the excerpt discusses the interrelatedness of hypertension and diabetes, the excerpt does not pertain specifically to this Veteran, and the excerpt is not combined with any opinion of a medical professional.  Therefore, the Board assigns the study no probative value.

Instead, the Board assigns greater probative weight to the August 2014 VA examination.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the VA examination was performed by a certified physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record, and is accompanied by a sufficient explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, the VA examiner had knowledge of the relevant facts and fully addressed the Veteran's contentions.   The opinion also fully addressed all raised theories of entitlement, to include direct service connection, secondary service connection, and secondary service connection based on aggravation.   

In regards to presumptive service connection and continuity of symptoms, the Board finds that the Veteran's hypertension is properly afforded such consideration, as it is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The evidence of record does not illustrate, and the Veteran does not contend that his hypertension manifested within one year of discharge from service.  The Board has considered the Veteran's competent and credible reports that he checked his blood pressure a few years after service and the results showed he was "borderline hypertension".  However, any relationship between the current hypertension diagnosis and elevated blood pressure readings experienced over the years must be established by medical evidence because hypertension may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Here, the probative VA opinion concluded that the Veteran's hypertension is not linked to service.  Accordingly, the preponderance of the evidence is against finding that the Veteran's hypertension manifested in service, within the first post-service year, or is otherwise etiologically related to service or service-connected diabetes. 

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied.  




____________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


